Citation Nr: 0838885	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  03-28 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
right (major) shoulder disability.

2.  Entitlement to a rating in excess of 20 percent for a 
left (minor) clavicle disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back/neck disorder, claimed as secondary to a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to July 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's right shoulder disability is currently 
manifested by subjective complaints of pain and weakness; 
objective findings include limitation of motion but not to 
less than 25 degrees from side; ankylosis and fibrous union 
of the humerus have not been shown.

2.  The veteran's left clavicle disability is currently 
manifested by subjective complaints of pain and weakness; 
objective findings include limitation of motion but not to 
less than 25 degrees from side; ankylosis and fibrous union 
of the humerus have not been shown.

3.  By rating decision dated in November 1996, the RO denied 
the veteran's claim for service connection for a neck and 
back condition; the veteran failed to submit a timely notice 
of disagreement.  

4.  The RO's November 1996 decision represents the last final 
disallowance of entitlement to service connection for neck 
and back condition on the merits. 

5.  Evidence received since the RO's November 1996 decision, 
which consists primarily of the veteran's statements, 
testimony, VA treatment records, and a VA spine examination 
report, does not relate to a necessary unestablished fact or 
raise a reasonable possibility of substantiating the claim 
for service connection for a neck and back condition.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right (major) shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 4.59, 4.69, 
4.71, 4.71a, Plate I, Diagnostic Codes (DCs) 5003, 5010, 
5024, 5200, 5201, 5202, 5203 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for a left (minor) clavicle disability have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 4.59, 4.69, 4.71, 
4.71a, Plate I, DCs 5003, 5010, 5024, 5200, 5201, 5202, 5203 
(2008).

3.  The evidence received since the RO's November 2006 
decision denying the claim for entitlement to service 
connection for a neck/back condition is not new and material; 
thus, the claim remains final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating in Excess of 30 Percent for a Right (Major) 
Shoulder Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements"), 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  38 
C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does 
not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).

Here, the veteran alleges that his right shoulder disability 
is worse than currently evaluated.  At his September 2008 
Board hearing, he testified that he could not raise his right 
shoulder or lift heavy objects with his right arm, due to 
pain, stiffness, and swelling.  He further testified that his 
right arm got weak and gave out.  

The medical evidence and the veteran's own testimony reflect 
that he is right-hand dominant.  In order to receive a rating 
higher than 30 percent for his right (major) shoulder 
disability, the medical evidence must show any of the 
following:

?	ankylosis of the scapulohumeral 
articulation, intermediate between 
favorable and unfavorable - 40 
percent (DC 5200);
1.  Entitlement to a rating in excess of 30 percent for a 
right (major) shoulder disability.

2.  Entitlement to a rating in excess of 20 percent for a 
left (minor) clavicle disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back/neck disorder, claimed as secondary to a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to July 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's right shoulder disability is currently 
manifested by subjective complaints of pain and weakness; 
objective findings include limitation of motion but not to 
less than 25 degrees from side; ankylosis and fibrous union 
of the humerus have not been shown.

2.  The veteran's left clavicle disability is currently 
manifested by subjective complaints of pain and weakness; 
objective findings include limitation of motion but not to 
less than 25 degrees from side; ankylosis and fibrous union 
of the humerus have not been shown.

3.  By rating decision dated in November 1996, the RO denied 
the veteran's claim for service connection for a neck and 
back condition; the veteran failed to submit a timely notice 
of disagreement.  

4.  The RO's November 1996 decision represents the last final 
disallowance of entitlement to service connection for neck 
and back condition on the merits. 

5.  Evidence received since the RO's November 1996 decision, 
which consists primarily of the veteran's statements, 
testimony, VA treatment records, and a VA spine examination 
report, does not relate to a necessary unestablished fact or 
raise a reasonable possibility of substantiating the claim 
for service connection for a neck and back condition.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right (major) shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 4.59, 4.69, 
4.71, 4.71a, Plate I, Diagnostic Codes (DCs) 5003, 5010, 
5024, 5200, 5201, 5202, 5203 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for a left (minor) clavicle disability have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 4.59, 4.69, 4.71, 
4.71a, Plate I, DCs 5003, 5010, 5024, 5200, 5201, 5202, 5203 
(2008).

3.  The evidence received since the RO's November 2006 
decision denying the claim for entitlement to service 
connection for a neck/back condition is not new and material; 
thus, the claim remains final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating in Excess of 30 Percent for a Right (Major) 
Shoulder Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements"), 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  38 
C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does 
not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).

Here, the veteran alleges that his right shoulder disability 
is worse than currently evaluated.  At his September 2008 
Board hearing, he testified that he could not raise his right 
shoulder or lift heavy objects with his right arm, due to 
pain, stiffness, and swelling.  He further testified that his 
right arm got weak and gave out.  

The medical evidence and the veteran's own testimony reflect 
that he is right-hand dominant.  In order to receive a rating 
higher than 30 percent for his right (major) shoulder 
disability, the medical evidence must show any of the 
following:

?	ankylosis of the scapulohumeral 
articulation, intermediate between 
favorable and unfavorable - 40 
percent (DC 5200);
?	limitation of the arm to 25 degrees 
from side - 40 percent (DC 5201); or
?	fibrous union of the humerus - 50 
percent (DC 5202).

Parenthetically, the current 30 percent rating is in excess 
of the highest available evaluation under DC 5203 for 
impairment of the clavicle or scapula.  Therefore, a higher 
than 30 percent rating would not be available under this 
diagnostic code regardless of the severity of the veteran's 
shoulder disability.  

Considering the veteran's disability under the relevant 
diagnostic codes, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's 
disability picture meets the criteria for a higher rating at 
this time.

First, the medical evidence does not support a higher rating 
based upon ankylosis (defined as a fixation of the joint).  
Specifically, a June 2002 VA joints examination revealed 
abduction to 130 degrees, elevation to 130 degrees, and 
external rotation to 90 degrees.  A February 2006 VA joints 
examination revealed abduction to 60 degrees, flexion to 70 
degrees, and internal rotation to 20 degrees, with pain 
throughout.  

A March 2007 VA joints examination revealed flexion to 80 
degrees, external rotation to 15 degrees, and internal 
rotation to 20 degrees.  The most recent VA joints 
examination in February 2008 revealed abduction to 60 degrees 
and elevation to 30 degrees.  Given that the evidence does 
not reflect ankylosis (fixation) of the right shoulder, there 
is no basis for a higher rating under DC 5200.

Next, in order to warrant a higher rating under DC 5201, the 
evidence must show limitation of motion of the arm to 25 
degrees from the side.  The reported ranges of motion in all 
four VA examinations reflect that the veteran could lift his 
right shoulder, at the very least, to 60 degrees.  Because he 
could perform abduction to at the least 60 degrees, the 
preponderance of evidence does not support a higher rating 
under DC 5201.

Next, the evidence does not reflect an impairment of the 
humerus such to warrant a higher rating under DC 5202.  
Specifically, December 2004 magnetic resonance imaging (MRI) 
revealed moderate cortical degenerative cystic deformity, 
marked degenerative fibrous callus deformity of the AC joint, 
and small joint effusion.  A March 2006 MRI revealed a large 
synovial cyst arising from the AC joint, marked degenerative 
changes of the glenohumeral joint, extensive rotator cuff 
tear, and moderate degenerative changes of the AC joint.  As 
the evidence does not show fibrous union of the right 
humerus, there is no basis for a higher rating under DC 5202.

As such, the Board finds that a rating in excess of 30 
percent for a right (major) shoulder disability is not 
warranted under any diagnostic code.  

II.  Rating in Excess of 20 Percent for a Left (Minor) 
Clavicle Disability

In order for the veteran to receive a rating higher than 20 
percent for his left (minor) clavicle disability, the medical 
evidence must show any of the following:

?	ankylosis of the scapulohumeral 
articulation, intermediate between 
favorable and unfavorable - 30 
percent (DC 5200);
?	limitation of the arm to 25 degrees 
from side - 30 percent (DC 5201); or
?	fibrous union of the humerus - 40 
percent (DC 5202).

The current 20 percent rating is the highest available 
evaluation under DC 5203 for impairment of the clavicle or 
scapula.  Therefore, a higher than 30 percent rating would 
not be available under this diagnostic code regardless of the 
severity of the veteran's clavicle disability.  

Considering the veteran's disability under the relevant 
diagnostic codes, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's 
disability picture meets the criteria for a higher rating at 
this time.

First, the medical evidence does not support a higher rating 
based upon ankylosis (defined as a fixation of the joint).  
Specifically, a June 2002 VA joints examination revealed 
abduction to 130 degrees, elevation to 130 degrees, and 
external rotation to 90 degrees.  A September 2006 VA joints 
examination revealed forward flexion to 70 degrees, abduction 
to 80 degrees, external rotation to 70 degrees, and internal 
rotation to 20 degrees, with pain throughout.  

A March 2007 VA joints examination revealed flexion to 70 
degrees, external rotation to 20 degrees, and internal 
rotation to 30 degrees.  The most recent VA joints 
examination in February 2008 revealed abduction to 65 
degrees, flexion to 50 degrees, external rotation to 20 
degrees, and internal rotation to 30 degrees.  Given that the 
evidence does not reflect ankylosis (fixation) of the left 
clavicle, there is no basis for a higher rating under DC 
5200.

Next, in order to warrant a higher rating under DC 5201, the 
evidence must show limitation of motion of the arm to midway 
between side and shoulder level.  The reported ranges of 
motion in all the VA examinations reflect that the veteran 
could lift his left shoulder, at the very least, to 65 
degrees from his side.  Because the veteran could perform 
abduction to at least 65 degrees the preponderance of 
evidence does not support a higher rating under DC 5201.

Next, the evidence does not reflect an impairment of the 
humerus such to warrant a higher rating under DC 5202.  
Specifically, an X-ray mentioned in the September 2006 VA 
joints examination indicated arthropathy of the left joint as 
well as deformity in the location of an old clavicular 
fracture.  As the evidence does not show fibrous union of the 
humerus, there is no basis for a higher rating under DC 5202.  
As such, the Board finds that a rating in excess of 20 
percent for left (minor) clavicle disability is not warranted 
under any diagnostic code.  

With respect to both increased rating claims, the Board has 
considered the veteran's statements asserting that higher 
evaluations are warranted.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In this case, the Board has also considered whether staged 
ratings are appropriate, but finds no distinct time periods 
where the veteran's symptoms warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In sum, throughout the entirety of the rating periods on 
appeal, the current evaluations are appropriate and there is 
no basis for higher ratings.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.

III.  New and Material Evidence for a Neck/Back Disorder

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (effective in August 2001).  As the veteran filed 
his claim to reopen in August 2004, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

Historically, the RO denied a claim for service connection 
for a neck and back condition in a November 1996 rating 
decision on the basis that it was not shown by medical 
evidence to be related to a September 1951 in-service 
automobile accident.  The veteran did not file a timely 
notice of disagreement with the November 1996 rating 
decision.

In August 2004, he sought to reopen a claim for service 
connection for a neck and back condition.  The Board notes 
that the law then, just as it does now, provides that service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

In addition, service connection may be granted on a secondary 
basis when there is (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  Further, additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Evidence associated with the claims file at the time of the 
original denial included service treatment records, VA 
treatment records dated in 1996, and private treatment 
records.  Evidence received since then includes VA treatment 
records dated from 1996 to 2008, the transcript of a February 
2008 Decision Review Officer (DRO) hearing, the transcript of 
a September 2008 Board hearing, and the report of a July 2007 
VA spine examination.  However, this evidence does not relate 
any current neck or back condition to service.  

To the contrary, in the report of the 2007 VA spine 
examination, the examiner explicitly opined that the 
veteran's current cervical disorders were less likely than 
not to have had their onset in service or to have had been 
related to the in-service motor vehicle accident.  The 
examiner explained this was based on the fact that service 
medical records revealed no evidence of a chronic cervical 
spine condition and a chronic condition was not diagnosed 
until September 1994.  

The examiner defined a contusion as "an acute, self-limiting 
condition."  The July 2007 VA examiner also opined that it 
was less likely than not that the veteran's current cervical 
spine conditions were the direct or proximate result of his 
service-connected bilateral shoulder condition.  

Further, the Board has reviewed the veteran's testimony and 
written statements which allege that his current cervical 
conditions were caused by his in-service automobile accident 
or, alternatively, by his service-connection shoulder and 
clavicle disabilities.  Although these recent statements were 
offered since the November 1996 rating decision, this 
evidence was implicit in the claims and arguments that the 
veteran has maintained all along.  A simple reiteration of 
the facts is not sufficient to reopen a previously denied 
claim.  

Accordingly, the Board concludes that the veteran's testimony 
and written statements are not "new" and "material" to reopen 
his claim as required under the applicable statutory and 
regulatory provisions.  Moreover, he is not competent to 
establish a medical relationship between a current medical 
disorder and any incident of his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Where, as here, resolution of the issue turns on a medical 
matter, lay statements, alone, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211 (1993).

In sum, the Board finds that the additional evidence with 
respect to a neck and back condition submitted since the 
November 1996 rating decision is not new and material, does 
not raise a reasonable possibility of substantiating the 
veteran's claim, and does not warrant reopening of the claim 
of service connection.  Accordingly, the RO's November 1996 
decision is final and the veteran's claim to reopen is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
August 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in May 
2002 and February 2004, prior to the initial RO decision that 
is the subject of this appeal.  The letters informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in June 2008.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letters sent to the 
veteran in May 2002 and February 2004 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the May 2002 VCAA requested that he submit all 
evidence in his possession that would indicate that his 
shoulder condition worsened in severity, including 
descriptions of his symptoms and other involvement, extension 
and additional disability caused by his service-connected 
scar residual.  

Additionally, a June 2005 supplemental statement of the case 
informed him of the specific rating criteria used for the 
evaluation of his claims.  The supplemental statement of the 
case advised him of the rating considerations of 38 C.F.R. § 
4.1, explaining that the percentage ratings assigned are 
based upon the average impairment capacity resulting from 
injuries and diseases and their residual conditions in civil 
occupations, and also presented him with the diagnostic codes 
used to evaluate scars that are superficial and painful on 
examination.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and testimony.  Specifically, during his September 
2008 Board hearing, he discussed the signs and symptoms of 
his disability, with particular emphasis on the impact that 
the disability had on his daily life.  

For example, he described the his pain, weakness, and limited 
range of arm motion.  These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claim for an increased rating.  Based on the 
above, the notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  Further, the veteran submitted additional 
treatment records, and was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in September 2008 as well as 
the DRO in February 2008.  Next, specific VA medical opinions 
pertinent to the issues on appeal were obtained in June 2002, 
February 2006, September 2006, March 2007, and February 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determinations as 
to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 30 percent for a right 
(major) shoulder disability is denied.

Entitlement to a rating in excess of 20 percent for a left 
(minor) clavicle disability is denied.

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection of a neck and back condition is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


